                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        NORTHERN DIVISION

PAUL WESTLEY, individually
and on behalf of similarly situated
persons,

           Plaintiff,                                                   Case No. 18-13627

v.                                                                      Honorable Thomas L. Ludington

CCK PIZZA COMPANY, LLC
and CHRIS SCHLOEMANN,

      Defendant.
_________________________________/

      ORDER GRANTING MOTION AND APPROVING SETTLEMENT AGREEMENT

           On November 20, 2018, Plaintiff Paul Westley filed a complaint against Defendants CCK

Pizza Company, LLC and Chris Schloemann. ECF No. 1. Plaintiff alleges that Defendants have

failed to adequately reimburse Defendants’ employees for their labor in violation of the Fair Labor

Standards Act (“FLSA”) and the Michigan Wage Law. Id. On January 31, 2019, Plaintiff filed a

motion for conditional certification. On June 4, 2019, the motion was granted because potential

plaintiffs were sufficiently similarly situated for conditional class certification.

           Plaintiff subsequently filed a “Motion for Approval of FLSA Collective Action Settlement

and for Attorneys’ Fees and Costs.” ECF No. 51. Plaintiff represents that the motion is unopposed.

For the following reasons, the motion will be granted.

                                                          I.

           According to Plaintiff’s Amended Complaint, Defendants CCK Pizza Company (“CCK”)

and Chris Schloemann own and operate numerous Domino’s Pizza franchise stores.1 ECF No. 19



1
    Defendants state in their answer that CCK owns four Domino’s franchise stores. PageID.39.
at PageID.351. Schloemann is an owner, officer, and director of CCK. Id. While in this capacity,

Schloemann implemented the pay rate at issue and has overseen and enforced CCK’s pay practices.

Id. Defendants’ Domino’s stores employ delivery drivers primarily to deliver food items to

customers. Id. at PageID.352. Defendants require their drivers to maintain and pay for safe, legally

operable, and insured automobiles when delivering the food items. Id. The drivers incur costs for

gasoline, vehicle parts and fluids, repair and maintenance services, insurance, depreciation, and

other expenses while delivering the food items. Id.

       All of Defendants’ delivery drivers were subject to reimbursement for these costs. Id. at

PageID.355. Since November 20, 2015, Defendants have utilized various methods of

reimbursement to account for these expenses. Id. at PageID.352. Plaintiff alleges that none of

Defendants’ methods have adequately reimbursed the actual vehicle expenses incurred by the

delivery drivers. Id. Accordingly, Plaintiff alleges that Defendants have a flawed reimbursement

policy that has resulted in the “under-reimbursement” of all of Defendants’ delivery drivers’ actual

automobile expenses. Id. As a result of the flawed reimbursement policy, the drivers’ net wages

were allegedly diminished beneath the federal minimum wage requirements under the FLSA. Id.

at PageID.354.

       While employed as a delivery driver with Defendants, Plaintiff was paid a cash wage of

$5.75 per hour, plus a tip credit. Id. The federal minimum wage throughout the duration of

Plaintiff’s employment by Defendants was $7.25 per hour. 29 U.S.C. § 206(a)(1)(C). During

Plaintiff’s employment period, he was reimbursed at various rates, with a minimum reimbursement

of $.29 per mile. Id. at PageID.355. During Plaintiff’s employment period, the IRS business

mileage rate ranged between $.535 and $.56 per mile. Id. The IRS mileage rate provides optional

“standard mileage rates for taxpayers to use in computing the deductible costs of operating an




                                                -2-
automobile for business, charitable, medical, or moving expense purposes.” Id. PageID.537. Using

the IRS data as a reasonable approximation of Plaintiff’s automobile expenses, every mile driven

by Plaintiff allegedly decreased his net wages by at least $.245 per mile, or by $.735 per hour.

PageID.355. Plaintiff contends that this decrease in net wages diminished his wages beneath the

federal minimum wage. Id. at PageID.354.

       On November 20, 2018, Plaintiff filed his complaint. ECF No. 1. On January 31, 2019,

Plaintiff filed a motion for FLSA Conditional Certification which the Court granted. ECF Nos. 13,

33. The order provided that potential plaintiffs had to opt into the class on or before September 25,

2019. Prior to the close of the opt in period, the parties reached a settlement agreement. Plaintiff

subsequently filed a motion for approval of the settlement agreement. ECF No. 51. The motion

will be granted.

                                                 II.

       The parties’ settlement agreement (“Agreement”) provides that Defendants will pay

Plaintiffs a maximum of $123,000, the gross settlement amount. ECF No. 51-2 at PageID.959.

Each Plaintiff that had opted into the lawsuit will receive a

       [P]ro rata share of unreimbursed expenses based on a mileage reimbursement rate
       of forty cents ($0.40) per mile for every mile driven on behalf of CCK Pizza
       Company, LLC, at any time since November 20, 2015, pursuant to data provided
       by Defendants.

ECF No. 51-2 at PageID.959. The named Plaintiff, Paul Westley, will receive an incentive award

of $5,000 and Plaintiff’s counsel will receive attorneys’ fees up to $33,000.00. ECF No. 51-2 at

PageID.960.

                                                III.

       “In reviewing a settlement of an FLSA private claim, a court must scrutinize the proposed

settlement for fairness, and determine whether the settlement is a fair and reasonable resolution of



                                                -3-
a bona fide dispute over FLSA provisions.” Williams v. K&K Assisted Living LLC, 2016 WL

319596 at *1 (E.D. Mich. Jan. 27, 2016) (internal quotation marks and citations omitted). In

making this determination, the court should consider the following factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses; (3) the seriousness of the litigation risks faced
       by the parties; (4) whether the settlement agreement is the product of arm’s-length
       bargaining between experienced counsel; (5) and the possibility of fraud or
       collusion.
Brown v. AK Lawncare, Inc., 2017 WL 1950988 at *2 (E.D. Mich. May 11, 2017) (quoting

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

                                                 A.

       Plaintiff posits that the settlement agreement is reasonable due to the risks that Plaintiff

faces should he continue to litigate.

       In this case, while Plaintiff contends that he and the Eligible Collective Members
       were not adequately reimbursed, Defendants argue that their reimbursement rate
       was reasonable. Defendants also maintains that collective action treatment of the
       Plaintiff’s claims is not appropriate and would seek decertification if this case
       proceeded. Thus, the ultimate result of this litigation is far from certain.

ECF No. 51 at PageID.943. Plaintiff later explains that Defendants also intend to contest the statute

of limitations, which would “severely limit Plaintiff’s and FLSA Collective Members’ possible

recovery.” Id.

       Plaintiff further contends that the Agreement is fair and reasonable because

       Each Eligible Collective Member will receive a pro rata share of the Gross
       Settlement amount compensating them for unreimbursed expenses based on a
       mileage reimbursement rate of $0.40 per mile for every mile driven on behalf of
       Defendants at any time from November 20, 2015 to September 25, 2019.

Id. at PageID.944. Plaintiff represents that the Agreement is also advisable because an extensive

litigation and potential appeal could bankrupt Defendants, “leaving nothing for the Class Members

to recover.” ECF No. 51 at PageID.946.


                                                -4-
       Plaintiff assures that settlement was reached as a result of “arm’s length negotiations.” ECF

No. 51 at PageID.946. This is supported by the fact that the parties engaged in mediation. See

Hainey v. Parrot, 617 F.Supp.2d 668, 673 (S.D. Ohio 2007) (“The participation of an independent

mediator in the settlement negotiations virtually assures that the negotiations were conducted at

arm’s length and without collusion between the parties.”). Though they did not reach a settlement

during their initial conference, they subsequently negotiated the current Agreement.

                                                  B.

        The Settlement provides for an incentive award of $5,000 for the complaint’s named

plaintiff, Paul Westley. The Sixth Circuit has never “explicitly passed judgment on the

appropriateness of incentive awards.” Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003).

However, it recognizes that many courts grant such awards. Id. This includes the Northern District

of Ohio which held that “class representatives who have had extensive involvement in a class

action litigation deserve compensation above and beyond amounts to which they are entitled to by

virtue of class membership alone.” Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d 766, 787

(N.D. Ohio 2010). However, the Sixth Circuit has cautioned that “applications for incentive awards

are scrutinized carefully by the courts who sensibly fear that incentive awards may lead named

plaintiffs to expect a bounty for bringing suit or to compromise the interest of the class for personal

gain.” Hadix, 322 F.3d at 897 (6th Cir. 2003).

       Plaintiff represents that Westley has been extensively involved in litigating this case. ECF

No. 51 at PageID.948. Plaintiff’s counsel provided an affidavit which avers:

       In this litigation, Plaintiff contributed substantial effort to advance the interests of
       the FLSA Collective…He worked with Plaintiff’s Counsel, providing background
       information about his employment, about Defendants’ policies and practices, and
       about the allegations in this lawsuit, discussed case strategy, and assisted in
       ensuring the settlement is fair to the Collective Members.




                                                 -5-
ECF No. 51-3 at PageID.974. The affidavit of Plaintiff’s counsel indicates that Plaintiff was

substantially involved in the litigation. Accordingly, his incentive award of $5,000 will be

approved.

                                                C.

       The Agreement provides Plaintiff’s attorneys with attorney’s fees of up to $33,000.00

(approximately 26.83% of the gross settlement amount) and costs and expenses of up to $5,000

and. ECF No. 51 at PageID.936. The FLSA provides “The court in such action shall, in addition

to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid

by the defendant, and costs of the action.” 29 U.S.C. § 216.

       In determining attorney fees, a district court may use the lodestar method or the percentage

of the fund method. Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513, 516 (6th Cir.

1993). It must also “provide a clear statement of reasoning used in adopting a particular

methodology and the factors considered in arriving at the fee.” Id. Under the lodestar account,

Plaintiff’s counsel would be entitled to approximately $66,417.00 at this point in the litigation.

ECF No. 51 at PageID.950. This amount does not include the subsequent work that must be done

to implement the Agreement. Plaintiff’s counsel claims that they have spent approximately 196.5

hours on the case. Their lodestar calculation uses a modest multiplier of 0.5. ECF No. 51 at

PageID.950.

       In contrast, the Agreement uses a percentage of the fund method, providing Plaintiff’s

counsel with up to $33,000.00 in fees. This is approximately 26.83% of the gross settlement

amount. This is less than half the current lodestar amount and would preserve greater funds for the

class. Other courts have approved similar percentage of funds amounts. In re Rio Hair Naturalizer

Products Liability Litigation, 1996 WL 780512 (E.D. Mich. Dec. 20, 1996) (approving an




                                                -6-
attorneys’ fee of 25% percentage of fund); Wise v. Popoff, 835 F. Supp. 977, 980 (E.D. Mich.

March 25, 1993) (“[F]ee awards in common fund cases generally are calculated as a percentage of

the fund created, with the percentages awarded typically ranging from 20 to 50 percent of the

common fund created.”). Plaintiff’s attorney’s fee calculation using the percentage of the fund

method is reasonable.

                                             III.

       Accordingly, it is ORDERD that Plaintiff’s unopposed motion for approval of the

settlement agreement, ECF No. 51, is GRANTED.

       It is further ORDERED that the parties’ settlement agreement, including the gross

settlement amount, Paul Westley’s incentive award, Plaintiff’s attorney’s fees and costs and

expenses, is APPROVED.




       Dated: October 31, 2019                            s/Thomas L. Ludington
                                                          THOMAS L. LUDINGTON
                                                          United States District Judge




                                             -7-
